Case: 08-30656     Document: 00511201295          Page: 1    Date Filed: 08/11/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 11, 2010
                                     No. 08-30656
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff - Appellee

v.

CHRISTOPHER CRAYTON

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:07-CR-19-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        E. Wayne Walker, the attorney appointed to represent Christopher
Crayton, has renewed his motion for leave to withdraw and has filed a
supplemental brief. Crayton has filed a response.
        Counsel has yet to comply fully with this court’s prior orders to file a brief
in conformance with Anders v. California, 386 U.S. 738 (1967). Despite this
court’s prior instruction, the Anders briefs offer scant legal analysis regarding
the validity of the guilty plea and do not cite to the specific record volumes.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30656   Document: 00511201295 Page: 2        Date Filed: 08/11/2010
                                No. 08-30656

      Nevertheless, because our independent review of the record, counsel’s
briefs, and Crayton’s response discloses no nonfrivolous issue for appeal,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR.
R. 42.2. Counsel, however, is CAUTIONED that failure to comply with any
future order of this court could result in the imposition of sanctions, which may
include denial of payment for services rendered and removal from the case.




                                       2